MANULIFE FINANCIAL CORPORATION (the “Company”) Report of Voting Results of Matters Submitted to a Vote of Common Shareholders at the Annual and Special Meeting of the Company heldMay 6, 2010 (the “Meeting”) The following matters were put to vote at the Meeting and pursuant to National Instrument 51-102, the report on the voting results are as follows: 1. Election of Directors A ballot was conducted for the resolution to elect directors of the Company until the next Annual Meeting. The following nominees were elected as directors: NAME OF NOMINEE VOTES FOR % VOTES WITHHELD % Linda B. Bammann John M. Cassaday Gail C. A. Cook-Bennett Thomas P. d’Aquino Richard B. DeWolfe Robert E. Dineen, Jr. Pierre Y. Ducros Donald A. Guloien Scott M. Hand Robert J. Harding Luther S. Helms Thomas E. Kierans Lorna R. Marsden John R. V. Palmer Hugh W. Sloan, Jr. Gordon G. Thiessen 2. Appointment of Auditor A ballot was conducted for the resolution to appoint Ernst & Young LLP as auditor of the Company until the next Annual Meeting.Ernst & Young LLP were appointed. VOTES FOR % VOTES WITHHELD % Page 1 3.Amendment to By-Law No. 1 A ballot was conducted for the resolution confirming the amendment to By-Law No. 1 increasing the aggregate annual remuneration payable to the Board of Directors.The Amendment to By-Law No. 1 was confirmed. VOTES FOR % VOTES AGAINST % 4. Advisory Resolution Accepting Approach to Executive Compensation A ballot was conducted for the Advisory Resolution accepting approach to Executive Compensation.The Advisory Resolution was approved. VOTES FOR % VOTES AGAINST % Page 2
